Citation Nr: 1231483	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  10-13 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for lumbar spine disorder, with degenerative changes and sciatic involvement.  

2.  Entitlement to service connection for depression with anxiety and mood disorder.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States December 1999 to February 2005. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).  In pertinent part of that rating decision, the RO denied the claims for entitlement to service connection for a low back condition with sciatic involvement and for depression with anxiety and mood disorder.  The Veteran appealed the denial of his claims.  

On his March 2010 substantive appeal, VA Form-9, the Veteran indicated his desire to testify before a member of the Board during a videoconference hearing from the RO.  The Veteran was scheduled for a Board videoconference hearing in September 2011, but he failed to appear.  Under these circumstances, the Veteran's request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.704(d).


FINDINGS OF FACT

1.  Viewed in the light most favorable to the Veteran, the evidence of record demonstrates that the Veteran's current lumbar spine disorder, with degenerative changes and sciatic involvement, likely had its onset during his period of active service.  

2.  In a February 2011 correspondence from the Veteran, he stated that he wished to withdraw his appeal as to the matter involving the denial of service connection for depression with anxiety and mood disorder.





CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a lumbar spine disorder, with degenerative changes and sciatic involvement, have been met.  38 U.S.C.A. §§ 101(24), 1110, 1111, 1131, 5103 (West 2002); 38 C.F.R. §§ 3.6(c), 3.102, 3.303, 3.304, 3.307, 3.309 (2011).

2.  The criteria for a withdrawal of the Veteran's substantive appeal on the issue of entitlement to service connection for depression with anxiety and mood disorder have been met.   38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Here, in view of the Boards favorable decision to grant service connection for a lumbar spine disorder, with degenerative changes and sciatic involvement, any further discussion as to any shortcomings in duties to assist and notify, or regarding whether the Veteran was prejudiced by any such lapses, would serve no useful purpose.

2.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including arthritis, may be presumed to have incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309; see also 67 Fed. Reg. 67792-67793 (Nov. 7, 2002).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365

In this case, the Veteran seeks entitlement to service connection for a lumbar spine disorder, with degenerative changes and sciatic involvement.  He reported that he first injured his low back in 2000 during his period of service when he was pulling a power cable.  He further reports that he sought treatment for chronic low back problems several times during the remainder of his active service and that he has continued to experience similar low back problems with sciatic pain since then.  

A review of the Veteran's service treatment records does not show that the Veteran sought immediate treatment for a low back injury that was incurred in 2000.  However, subsequent service treatment records starting in 2003 do show he sought treatment for low back problems and sciatica involvement on several occasions through the remainder of his active service.  

A July 2003 treatment record shows that the Veteran presented with a history of low back pain for the past seven months, which he felt had become worse over the last two weeks.  Radicular symptoms were observed.  The Veteran was referred for physical therapy treatment.  A September 2004 Post-Deployment Health Assessment report shows that the Veteran indicated that he developed ongoing back pain during his deployment.  On the report of a December 2004 lumbar spine examination, it was noted that the Veteran had a history of right-side sciatic involvement and chronic low back pain for the past year.  The findings from the lumbar spine x-ray revealed normal vertebral alignment, but there was objective evidence of moderate disc height loss between L5 and S2.  

The report of a December 2004 medical history shows that the Veteran reported a history of recurrent low back pain with symptoms of tingling and numbness extending down into his toes.  The associated separation examination report reflects findings of tenderness on palpation of the lumbar spine between L4 and S2 and findings of right-side sciatica.  A 2005 summary report of inservice treatment indicates that the Veteran had sought treatment for his low back problems since 2003, and that he had diagnoses of lumbago and sciatica.  

Post-service private and VA treatment records starting in 2007 show that the Veteran continued to seek treatment for chronic low back pain and sciatic problems.  The private report of June 2008 magnetic resonance imaging (MRI) shows that the Veteran had disc extrusion into the lateral recess and neuroforman on the right at L5-SI and that he had mild degenerative disc disease through his lumbar spine region.  

In May 2009, the Veteran was afforded a VA examination in conjunction with his service connection claim.  In the examination report, the VA examiner noted the Veteran's reported history of inservice back injury, his assertions of continuity of low back problems over the past nine years, as well as his current complaints of pain, stiffness and numbness in his lower back that travels down into his right leg. Physical examination revealed objective evidence of radiating pain on movement in the right leg and limitation of motion in the thoracolumbar spine.  Sciatic nerve involvement in the right lower extremity was observed on neurologic examination.  X-ray film revealed degenerative arthritis in the lumbar spine, minimal spondylosis and mild multilevel degenerative disc disease.  A diagnosis of thoracolumbar intervertebral disc syndrome with degenerative arthritis and sciatic nerve involvement was given.  The VA examiner did not provide a medical opinion regarding the etiology of the diagnosed disorder.  

Here, a review of the record shows that the Veteran first sought treatment for chronic low back pain with right-side sciatic nerve involvement during his period of service.  The 2005 inservice treatment summary report shows that the Veteran had diagnoses of lumbago and sciatica.  In addition, the May 2009 VA examination report reflects a current diagnosis of thoracolumbar intervertebral disc syndrome with degenerative arthritis and sciatic nerve involvement.  

The Board acknowledges that the record lacks a medical nexus opinion that addresses a possible link between the Veteran's current diagnosed lumbar spine disorder with sciatic nerve involvement and his inservice treatment and diagnoses involving the back.  The Veteran failed to appear for a February 2011 VA examination that was scheduled for the purpose of obtaining a medical opinion.  Such medical evidence would have greatly assisted in the adjudication of this matter, and without it, the Board must adjudicate the claim based on the evidence contained in the claims folder.   38 C.F.R. § 3.655.

To that extent, the Board notes that the Veteran is competent and credible to report on what he sees and feels, such as the onset and continuity of low back problems and sciatic pain since his period of service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); 38 C.F.R. § 3.159(a)(2).  The Board has no reason to doubt the credibility of the Veteran's statements, especially given the continuity of treatment for such problems shown between 2003 and 2005 as well as post-service treatment for low back problems only two years after his separation from service.  See Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence can have greater probative value than inconsistent testimony provided by the claimant at a later date).  The Veteran's reports of continuity of low back and sciatic problems are also consistent with his inservice and post-service treatment records.  Thus, the Board has no reason to doubt the Veteran's subjective reports that he has had low back and sciatic problems since service especially in light of their corroboration by the objective evidence of record.

The Board also places great weight on the fact that the first documented x-ray evidence of lumbar disc problems was shown in 2004 during his period of service.  Moreover, within three years after his discharge from his period of service, the diagnostic evidence reflects a progressive increase in the lumbar spine disc involvement to include degenerative disc disease and degenerative arthritis.  

Considering the totality of the evidence, continuous symptomatology shown in service and since service, and the nature of the disability, the Board finds that the Veteran's current lumbar spine disorder with degenerative arthritis and sciatic involvement likely had its onset during his period of service.  Affording the Veteran the benefit of the doubt, the Board determines that the criteria for service connection for a lumbar spine disorder with degenerative arthritis and sciatic involvement are met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.





3.  Dismissal of Claim 

An appeal consists of a timely filed Notice of Disagreement in writing, and after a Statement of the Case has been furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Further, a Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing. 38 C.F.R. § 20.204(b).

The record reflects that the Veteran perfected an appeal of a June 2009 rating decision that denied, inter alia, entitlement to service connection for depression with anxiety and mood disorder.  Thereafter, the Veteran indicated in his February 2011 correspondence to VA that he wished to withdraw his appeal with respect to this claim.  The Board finds that this statement qualifies as a valid withdrawal of the issue of entitlement to service connection for depression with anxiety and mood disorder.  See 38 C.F.R. § 20.204.  Accordingly, this claim will be dismissed.



ORDER

Service connection for lumbar spine disorder, with degenerative changes and sciatic involvement, is granted.  

The appeal as to the denial of a claim for service connection for depression with anxiety and mood disorder is dismissed.





____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


